Citation Nr: 1127653	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  10-43 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office 
in Newington, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lupus, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

2.  Whether new and material evidence has been received to reopen a claim for service connection for eye problems, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

3.   Whether new and material evidence has been received to reopen a claim for service connection for seizures, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

4.  Whether new and material evidence has been received to reopen a claim for service connection for heart/chest pain, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

5.  Whether new and material evidence has been received to reopen a claim for service connection for hair loss, to include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.

6.  Whether new and material evidence has been received to reopen a claim for service connection for memory loss, include as due to undiagnosed illness or other chronic qualifying disability pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut that denied the Veteran's request to reopen previously-denied claims for service connection for the six claimed disabilities identified on the title page. 

For the reason expressed below, the matter is being remanded to the RO for further action.  VA will notify the appellant when further action, on his part, is required.



REMAND

The Veteran was scheduled to testify before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) on June 22, 2011.  However, one week prior to the scheduled hearing the Veteran's attorney submitted a request directly to the Board to have the hearing rescheduled at a future date.  

Requests for rescheduled hearing conducted by the Board at VA field facilities must be submitted in writing to the office of the official of the Department of Veterans Affairs who assigned the original hearing date, not less than 14 days prior to the scheduled hearing.  See 38 C.F.R. § 20.704(c) (2010).  In this case, because the request to reschedule hearing was dispatched to VA less than 14 days prior to the scheduled hearing, it was properly sent to the Board rather than to the RO.  See 38 C.F.R. § 20.704(d) (2010).  The Board construes the letter as a Motion for New Hearing Date under the provisions of 38 C.F.R. § 20.704(d) (2010).  

In this case, the Board finds the Veteran has shown good cause to request rescheduling of his hearing; i.e., to permit his attorney to accompany him to the hearing.  The Board accordingly grants the motion for new hearing date.

Accordingly, these matters are hereby being remanded to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing, as appropriate.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


